DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 2, 26-29, 44-51 are allowable. The restriction requirement among species I-III, as set forth in the Office action mailed on 01/31/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/31/22 is withdrawn.  Claims 30-43, directed to species being rejoined and no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 22, 26-51 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 For claims 22-43, the claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed an intravenous fluid management device including: a data storage configured to store bolus log information indicating efficacy of one or more previously-administered fluid boluses, wherein the predicted change is based at least in part on the bolus log information and wherein the control circuitry is further configured to determine that the input signal represents valid physiological parameter data, and to store physiological parameter data in a vitals log maintained in the data storage of the control circuitry and wherein said determining that the input signal represents valid physiological parameter data involves determining that 2Serial No. 16/723737Atty. Dkt. No. UOCR0102PUSP2 Reply to Office Action of April 15, 20222012-443-3 the physiological parameter value is within a standard deviation of a mean value for related physiological parameter data.
For claims 44-51, the claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed an intravenous fluid management device including: the control circuitry is further configured to: generate a characterization of a hemodynamic state of the patient based at least in part on two or more parameters selected from the group consisting of heart rate, stroke volume, systemic vascular resistance, and dynamic predictors; and compare the characterization of the hemodynamic state of the patient with population data to identify a population reference table for the patient; wherein the predicted change in cardiac output of the patient is based at least in part on the population reference table.
The closet prior art of record is Valk (US 2008/0194924), however this reference does not disclose the device as claimed or described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783